Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH). All the information provided under PPH has been taken into account
DETAILED ACTION
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yoshiya Nakamura on March 8, 2022.
Claim 13 is amended as follows:
13.	(Currently Amended) A modified zirconium phosphate tungstate, wherein a surface of a zirconium phosphate tungstate particle is coated with an inorganic compound[[containing one or two or more elements (M) selected from Zn, Si, Al, Ba, Ca, Mg, Ti, V, Sn, Co, Fe and Zr]], 
	wherein an amount of phosphorus ions eluted when 1 g of the modified zirconium phosphate tungstate is heated in 70 mL of water at 85ºC for 1 hour, then cooled to 25ºC and allowed to stand for 24 hours is 100 µg or smaller per g of the modified zirconium phosphate tungstate, and 
	wherein the inorganic compound is an oxide and/or a hydroxide containing the element (M)[[.]],


4.	These claims are renumbered as follows:
Claims 1-4 remain as “Claims 1-4”.
Claim 7 becomes claim 5, which depends on claim 1; reads as “The modified zirconium phosphate tungstate according to claim 1”. 
Claim 8 becomes Claim 6, which depends on claim 5; reads as “The modified zirconium phosphate tungstate according to claim 5”.
Claim 9 becomes Claim 7, which depends on claim 1; reads as “The modified zirconium phosphate tungstate according to claim 1”.
Claim 10 becomes Claim 8, which depends on claim 7; reads as “The modified zirconium phosphate tungstate according to claim 7”.
Claim 11 becomes Claim 9, which depends on claim 1; reads as “A negative thermal expansion filler comprising the modified zirconium phosphate tungstate according to claim 1.”
Claim 12 becomes Claim 10, which depends on claim 9; reads as “A polymer composition comprising the negative thermal expansion filler according to claim 9 and a polymer compound.”
Claim 13 becomes Claim 11.
Claim 14 becomes Claim 12, which depends on claim 11; reads as “A negative thermal expansion filler comprising the modified zirconium phosphate tungstate according to claim 11.”
Claim 15 becomes Claim 13, which depends on claim 12; reads as “A polymer composition comprising the negative thermal expansion filler according to claim 12 and a polymer compound.”

Reasons for Allowance
5.	Claim 1 was amended to include the limitation, namely, “wherein a coating amount of the inorganic compound in terms of the element (M) contained in the inorganic compound with respect to the particle is 0.1% by mass to 10% by mass” which is supported at page 8, paragraph [0018], of the specification as originally filed.
New Claims 13 (see page 4, paragraph [0009]; page 8, paragraph [0017]; and page 17, paragraph [0035]), 14 (see page 4, paragraph [0010]), and 15 (see page 5, paragraph [0011]) were also added, which are supported by the specification as originally filed.
	See Claim Amendment filed 02/17/2022. 
6.	The present claims are allowable over the prior art references, namely, English Translation of WO 2019/087722 and English Translation of JP 2006-1376351.
7.	As indicated in paragraph 6 of the prior Office action mailed 12/08/2021, claims 5 and 8 contained allowable subject matter since none of the references cited individually or in combination teaches or would have suggested the limitations of claims 5 and 8.  Since claims 5 and 8 were incorporated into independent claim 1 and new claim 13, respectively via claim amendment dated 02/17/2022, the 103 rejections set forth in paragraphs 4 and 5 in the previous Office action mailed 12/08/2021 are no longer applicable and thus, withdrawn.  See also Pages 5 and 6 of Applicants’ Remarks filed 02/17/2022. 
Accordingly, claims 1-4 and 7-15 are deemed allowable over the prior art references of record.

Correspondence

Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 08/31/2021.